      Case 1:15-cv-05345-AJN-KHP Document 871 Filed 10/17/18 Page 1 of 1

                                  Solomon & Cramer LLP
                                    1441 Broadway, Suite 6026
                                      New York, NY 10018
                                     Main Tel: (212) 884-9102
                                      E-Fax: (516) 368-3896
                                            -----------
                                        Andrew T. Solomon
                                        Jennifer G. Cramer




October 17, 2018

By Email (parker_nysdchambers@nysd.uscourts.gov) & ECF

Hon. Katharine H. Parker, U.S.M.J.
U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 17D
New York, NY 10007

Re:    City of Almaty v. Ablyazov, Case No. 15-cv-5345 (AJN)(KHP)

Dear Judge Parker:
This firm represents Defendants Ilyas Khrapunov and Viktor Khrapunov.
By this letter, we respectfully request that the Court accept for filing under seal the enclosed
letter—filed in response to the Kazakh Entities letter to the Court dated October 9, 2018 and
pursuant to the Court’s order of October 12, 2018 (Dkt. 868)—a small portion of which has been
marked confidential. As required under Section III(d) of the Court’s individual practices we
have submitted a version of this letter and its exhibits with highlights reflecting the proposed
redactions and will file the proposed redacted version of the letter by ECF. We are also
submitting hardcopy of the letter and exhibits to the Court in unredacted form.
The Khrapunovs respectfully request sealing of this letter because it concerns highly sensitive
information.
Respectfully submitted,

/s/Andrew T. Solomon

Andrew T. Solomon
Enclosures
cc: All Counsel by Email
